DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgments and Response to Remarks
This document is in response to the claim amendment filed on November 24, 2021. Claims 1-20 are pending and have been fully examined.
With respect to the 101 rejection, Applicant is of the opinion that the claims integrated the abstract idea into a practical application. Applicant argues that the claim implements the abstract idea in conjunction with a particular machine that is integral to the claim. The examiner respectfully disagrees and notes that the use of additional elements such as a processor, a tangible non-transitory memory, a partner entity system, an article of manufacture that includes a non-transitory computer readable storage having machine-readable instructions, and a computer based system, does not integrate the abstract idea into a practical application because it requires no more than one or more computers performing functions that correspond to acts required to carry out the abstract idea.
With respect to the 112 rejections, Applicant amendments raise new issues. For example, amended independent claims 1, 8 and 15 recite “saving the validation report…” which lacks support in the Specification.

With respect to the 103 rejection, Applicant is of the opinion that the prior art fails to teach the subject matter of amended claims. Specifically, Applicant argues that Fisher is directed to validating the external mappings transmitted from a data server to the mapping platform and is not directed to validating a partner file. Applicant further argues that inward validation as taught by Fisher is not directed to validating the content of a partner file at a client computing device.  The examiner respectfully disagrees and notes that Fisher at least in FIG. 10 and paragraphs [0088]-[0098] teaches a computer system that performs the actions including interrogating (querying) by the validation engine (mapping platform 140 of FIG. 1) the partner file (database 164 in FIG. 1) locally on the partner entity system using processing and memory resources of the client computing device (device 1002 in FIG. 10) to determine that a data element is present in the partner file;  (FIGs. 1-3, Mapping Platform 140, [0024]-[0028], FIG. 10 [0088]-[0098]). Similarly, other actions such ad determining that a format of at least one of the data element of the partner file is not in accordance with the file specification, determining, generating a validation report, etc. are performed by the structure of claim 10, which is interpreted as “using processing and memory resources of the client computing device”.

	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claims 1-7 are directed to a method (process), claim 8-14 are directed to a system (product), and claims 15-20 are directed to a non-transitory, tangible computer readable storage medium (product). Therefore, the claims fall within the four statutory categories.
Claims 1-20 recite the abstract idea of receiving, validating, and sending data, as explained in detail below. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. 
Analysis
The claims recite the abstract idea of receiving, validating, and sending data. Specifically, the claims recite accessing a validation engine, invoking the validation engine, receiving data related to a file, interrogating the file, performing format validation of a data element in the file, performing data validation on the data element to determine whether the data element is according to a specification, generating a 
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional elements of a validation engine, a processor, a tangible non-transitory memory, a partner entity system, an article of manufacture that includes a non-transitory computer readable storage having machine-readable instructions, and a computer based system, merely use one or more computers as tools to perform the abstract idea, specifically, accessing a validation engine, invoking the validation engine, receiving data related to a file, interrogating the file, performing format validation of a data element in the file, performing data validation on the data element to determine whether the data element is according to a specification, generating a validation report, and saving the validation report. The use of a validation engine, a processor, a tangible non-transitory memory, a partner entity system, an article of manufacture that includes a non-transitory computer readable storage having 
The claims do not include additional elements that are sufficient to amount to significantly more than the abstract idea. The claims 1-20 only involve the use of computers as tools to receive, validate, and send data.
Taking the claim elements separately, the independent claims 1, 8, and 15 involves accessing a validation engine, invoking the validation engine, receiving data 
Viewed as a whole, the combination of elements recited in the claims simply recite the concept of receiving, validating, and sending data, including accessing a validation engine, invoking the validation engine, receiving data related to a file, interrogating the file, performing format validation of a data element in the file, performing data validation on the data element to determine whether the data element is according to a specification, generating a validation report, and saving the validation report. The claims do not, for example, purport to improve the functioning 
The use of a validation engine, a processor, a tangible non-transitory memory, a partner entity system, an article of manufacture that includes a non-transitory computer readable storage having machine-readable instructions, and a computer based system, as tools to implement the abstract idea does not render the claim patent eligible because it does not provide meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment and requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea.
Conclusion
The claims as a whole do not amount to significantly more than the abstract idea itself. This is because the claims do not effect an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer system itself; and the claims do not move beyond a general link of the use of an abstract idea to a particular technological environment.
Accordingly, there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
With respect to Claims 1, 8, and 15, the amended claims recite “saving, by the validation engine, the validation report locally to the client computing device of the partner entity system.” However, the Specification is silent to a report that is being saved by the validation engine on a client computing device.
According to the Specification (PGPub [0052]):
…validation engine 120 generates a validation report (step 312). The validation report may comprise data regarding errors detected, and/or failed validations, during the validation process. For example, the validation report may comprise one or more of the zero byte error record, the format validation error record, the data validation error record, or the like. The validation report may be generated at any suitable time, such as, for example, in response to a zero byte error record being generated (e.g., step 304), to a format validation being completed (e.g., step 308), to a data validation being completed (e.g., step 310), and/or at any other 

Therefore, the new language constitutes new matter.
Depended claims 2-7, 9-14 and 16-20 are also rejected for incorporating the limitations of the rejected claims 1, 8 and 15.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 8-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
With respect to claim 8, the scope of the claim is rendered indefinite as the claim is directed to a system that comprises a computing device of a partner entity system, comprising a processor and a memory and machine-readable instructions stored in the memory. The claim also recites “receive, by the validation engine…”, “interrogate, by the validation engine…”, “determine, by the validation engine…”, etc.

With respect to claim 15, the scope of the claim is rendered indefinite as the claim is directed to an article of manufacture that includes a non-transitory computer readable storage medium having machine-readable instructions stored thereon that are execution by a processor. However, the claim also recites “the processor of a computer-based partner entity system to…”, “receive, by the validation engine…”, “interrogate, by the validation engine…”, “determine, by the validation engine…”, etc.
	This makes the scope of the claim indefinite, because it is not clear whether the claim is directed to the article of manufacture, or the claim is directed to the article of manufacture, the computer-based partner entity system, and the validation engine. Therefore, the scope of the claim is unclear and one of ordinary skill in the art would not be reasonably appraised of the scope of the claim. (In re Zletz, 13 USPQ2d 1320 (Fed. Cir. 1989)).
Depended claims 9-14 and 16-20 are also rejected for incorporating the limitations of the rejected claims 8 and 15.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 

Claims 1-5, 7, 8-12, and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Fisher et al. (US Patent Publication No. 2009/0063555), in view of Edson et al. (US Patent Publication No. 2017/0200122), further in view of Preston et al. (US Patent Publication No. 2004/0153837).
With respect to claims 1, 8, and 15, Fisher et al. teach:
accessing, by a client computing device of a partner entity system, a validation engine from a payment network system over a communication network via a web interface; (client applications communicate with (access) a mapping platform via a network [0026])
invoking, by the client computing device of the partner entity system, the validation engine from the payment network system; (client application requests mapping form (invokes) mapping platform [0028])
receiving, by the validation engine in electronic communication with the …network system, a file specification that defines requirements for processing of the partner file by the payment network system; (external mapping, [0024], [0029], [0068]-[0069])
interrogating, by the validation engine, the partner file locally on the partner entity system using processing and memory resources of the client computing device 
in response to the data element being present in the partner file, determining, by the validation engine, that a format of at least one of the data element or the partner file is not in accordance with the file specification by performing a format validation on the data element using the processing and memory resources of the client computing device; (Outward validation, [0024]-[0029], [0068]-[0069], FIG. 10 [0088]-[0098])
in response to the data element being present in the partner file, determining, by the validation engine, that the data element comprises errant data that is not in accordance with the file specification by performing a data validation on the data element using the processing and memory resources of the client computing device; (Inward validation, [0024]-[0028], FIG. 10 [0088]-[0098])
generating, by the validation engine, a validation report that indicates that the format of at least one of the data element or the partner file is not in accordance with the file specification and indicates that the data element comprises errant data according to the file specification. (status message by reporting component [0032]-[0033], [0078])
With respect to claim 8, Fisher et al. teach:
a computing device of a partner entity system, the computing device comprising a processor and a memory, and machine-readable instructions stored in the memory that, when executed by the processor…(FIG. 10, [0086]-[0088])
With respect to claim 15, Fisher et al. teach:

Fisher et al. do not explicitly teach:
receiving, by the validation engine that is in electronic communication with the partner entity system, a partner file selection indicating a location of the partner file in the partner entity system; 
saving, by the validation engine, the validation report locally to the client computing device of the partner entity system.
However, Edson et al. teach:
receiving, by an…engine in electronic communication with a partner entity system, a partner file selection indicating a location of the partner file in the partner entity system; ([1162]-[1164])
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the mini-micro object structure, as taught by Edson et al., into the file validation system of Fisher et al., in order to access an external file based on file location contained in a mini-micro object. (Edson et al.: Abstract, [0006])
Fisher et al. and Edson et al. do not explicitly teach:
saving, by the validation engine, the validation report locally to the client computing device of the partner entity system.
However, Preston et al. teach:

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the test result logging as taught by Preston et al., into the file validation system of Fisher et al., and Edson et al., in order to log test results for further access and analysis. (Preston et al.: Abstract, [0009])
With respect to claims 2, 9, and 16, Fisher et al., Edson et al. and Preston et al. teach the limitations of claims 1, 8, and 15.
Moreover, Fisher et al. teach:
retrieving, by the validation engine, a format validation parameter based on the data element of the partner file, wherein the format validation parameter comprises at least one of a partner file format specification, a partner file requirement type parameter, a data element order parameter, a data element requirement type parameter, a data element characteristic, or a custom format parameter. (FIG. 4, [0036]-[0066]) 
With respect to claims 3, 10, and 17, Fisher et al., Edson et al. and Preston et al. teach the limitations of claims 2, 9, and 16.
Moreover, Fisher et al. teach:
wherein the performing the format validation comprises determining that at least one of data or metadata from the data element matches the format validation parameter. ([0056]-[0063], [0068]) 
With respect to claims 4, 11, and 18, Fisher et al., Edson et al. and Preston et al. teach the limitations of claims 1, 8, and 15.
Moreover, Fisher et al. teach:
retrieving, by the validation engine, a data validation parameter based on the data element of the partner file, wherein the data validation parameter comprises at least one of a data definition parameter, a data correlation parameter, or a custom data parameter. ([0040], [0046], [0065])
With respect to claims 5, 12, and 19, Fisher et al., Edson et al. and Preston et al. teach the limitations of claims 4, 11, and 18.
Moreover, Fisher et al. teach:
wherein the performing the data validation comprises determining that data from the data element matches the data validation parameter. ([0028]-[0030])
With respect to claims 7 and 14, Fisher et al., Edson et al. and Preston et al. teach the limitations of claims 1 and 8.
Moreover, Fisher et al. teach:
wherein the partner file comprises at least one of a profile file, a daily file, or a cycle file. ([0041], [0064]-[0065])

Claims 6, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Fisher et al., in view of Edson et al., and Preston et al., further in view of Ferlitsch (US Patent Publication No. 2008/0091636)
With respect to claims 6, 13, and 20, Fisher et al., Edson et al. and Preston et al. teach the limitations of claims 1, 8, and 15.

parsing, by the validation engine, the partner file… ([0024], [0069])
Fisher et al., Edson et al. and Preston et al. do not explicitly teach:
determining, by the validation engine, that the partner file is empty or unreadable by parsing the partner file.
However, Ferlitsch teaches:
determining, … that the partner file is empty or unreadable by parsing the partner file. ([0018], [0057])
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the empty file detection, as taught by Ferlitsch, into the file validation system of Fisher et al., Edson et al. and Preston et al., in order to detect an empty file by parsing. (Ferlitsch et al.: Abstract, [0003]-[0004])


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIMA ASGARI whose telephone number is (571)272-2037.  -The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571)272-7575.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative 





/SIMA ASGARI/Examiner, Art Unit 3685      

/PATRICK MCATEE/Supervisory Patent Examiner, Art Unit 3685